Citation Nr: 0634624	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  06-26 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for degenerative disc disease of the cervical 
spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from September 1978 to 
February 1979 and from July 1992 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2006 substantive appeal, the veteran requested 
a hearing before the Board sitting at the RO (that is, a 
Travel Board hearing).  In September 2006, the veteran waived 
his right to an in-person hearing and requested a video 
hearing.  The claims file fails to show that the appellant 
has yet been afforded a video hearing or has withdrawn his 
September 2006 request.  The Board cannot ignore this request 
for a hearing.  As the veteran has requested a Travel Board 
hearing, the case must be returned to the RO to schedule such 
a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2006).  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
video hearing in the order that the 
request was received.  After a hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report 
for the scheduled hearing, the  claims 
file should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


